Exhibit 10.56

FOURTH AMENDMENT TO OFFICE LEASE

THIS FOURTH AMENDMENT TO OFFICE LEASE (“Amendment”) is made effective as of
June 1, 2012 (the “Effective Date”), by and between BELLEVUE ASSOCIATES
(“Landlord”), and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (“Tenant”).

BACKGROUND

A. Under an Office Lease dated December 9, 1988, as amended and restated by that
certain Amended and Restated Office Lease dated July 12, 1999, as further
amended by that certain First Amendment to Office Lease dated June 18, 2002, as
further amended by that certain Second Amendment to Office Lease dated June 1,
2004, and as further amended by that certain Third Amendment to Office Lease
dated January 13, 2012 (collectively, the “Lease”), Tenant leases 68,082
rentable square feet (“rsf”) of space (the “Current Premises”) located on the
2nd (13,555 rsf), 3rd (28,830 rsf), 4th (296 rsf), 8th (15,401 rsf) and 9th
(10,000 rsf) floors of the building known as “The Bellevue,” located at Broad
Street at Walnut, Philadelphia, Pennsylvania (the “Building”).

B. Landlord and Tenant desire to modify the Lease subject to the terms and on
the conditions set forth in this Amendment.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing recitals, which by this
reference thereto are hereby incorporated into the body of this Amendment, the
mutual promises set forth below, and other good and valuable consideration, the
receipt, sufficiency and fairness of which are hereby acknowledged, Landlord and
Tenant, intending to be legally bound, agree as follows:

1. Effect of Amendment. In the event of any inconsistency between the terms set
forth in this Amendment and the terms of the Lease, the terms of this Amendment
shall prevail. Except as otherwise provided in this Amendment, or as the context
may require, the capitalized terms used in this Amendment shall have the same
meanings given to them in the Lease.

2. Lease Certification.

a. Certifications. Landlord and Tenant each reaffirm and certify as follows:

i. The Lease is in full force and effect.

ii. Except as provided in this Amendment, the Lease, as defined above,



--------------------------------------------------------------------------------

has not been further supplemented, modified or amended.

iii. Neither Landlord nor Tenant is in default under the Lease, and no event has
occurred which, with the giving of notice or passage of time, or both, would
constitute a default by Landlord or Tenant under the Lease.

iv. Tenant has not assigned the Lease or any interest therein, or subleased any
portion of the Premises, and has not entered into any agreement for those
purposes.

v. Tenant has no defenses, counterclaims or offsets under the Lease or against
rent or other charges due or to become due under the Lease.

vi. Tenant has no rights of refusal, offer, expansion or extension with respect
to the Lease, the Premises or the Building except as expressly set forth in the
Lease.

b. Reliance. Tenant agrees that Landlord and its mortgagees may rely upon the
statements made in the preceding subparagraph.

3. Reduction of Premises.

a. As of the Effective Date, Tenant shall deliver to Landlord possession of the
portion of the Premises consisting of:

(i) approximately Ten Thousand (10,000) rsf located on the 9th Floor of the
Building, which portion is shown on the plan attached to and made a part of this
Amendment as Exhibit A (the “Ninth Floor Space”); and

(ii) approximately Two Hundred Ninety-Six (296) rsf located on the 4th Floor of
the Building, which portion is shown on the plan attached to and made a part of
this Amendment as Exhibit B (the “Fourth Floor Space”). The Fourth Floor Space
and the Ninth Floor Space shall be referred to collectively as the “Surrender
Space.”

b. From and after the Effective Date, (i) the term “Premises” wherever it
appears in the Lease and any Exhibits thereto shall no longer include the
Surrender Space and (ii) the Lease is hereby amended so that the area of the
Premises set forth therein shall be reduced by a total of Ten Thousand Two
Hundred Ninety-Six (10,296) rsf and the new total rentable square feet of the
Premises shall be Fifty-Seven Thousand Seven Hundred Eighty-Six (57,786) rsf on
the 2nd, 3rd, and 8th floors of the Building. Tenant shall remain obligated to
pay Landlord all amounts which Tenant would otherwise be obligated to pay
Landlord under the Lease as amended hereby with respect to the Surrender Space
and perform all obligations Tenant is obligated to perform under the Lease as
amended hereby with respect to the Surrender Space which accrue or arise on or
before the Effective Date. As of the Effective Date, Tenant shall be fully
released from all obligations under the Lease with respect to the Surrender
Space as if such date were the date set for the expiration of the Term of the
Lease.

 

2



--------------------------------------------------------------------------------

4. Removal of Personal Property. Prior to the Effective Date, Tenant shall
vacate the Surrender Space, remove all of Tenant’s personal property therefrom
and deliver to Landlord possession thereof in the condition required by
Section 19.A of the Lease.

5. Term. The Term of the Lease shall commence on the Effective Date and is
hereby extended to, and shall expire on, October 31, 2019. From and after the
Effective Date, the term “Expiration Date” wherever it appears in the Lease,
shall mean the Expiration Date as extended by this Section 5 of this Amendment.

6. Rent. Commencing on the Effective Date and continuing through and including
the Expiration Date, Tenant shall continue to pay Landlord Minimum Rent in the
manner set forth in the Lease, except that commencing on the Effective Date,
Tenant shall pay Landlord Minimum Rent in the following amounts:

 

Period

   Minimum Rent per
rentable  square foot      Annual      Monthly  

6/1/12 - 5/31/13

   $ 20.38       $ 1,177,678.68       $ 98,139.89   

6/1/13 - 5/31/14

   $ 20.88       $ 1,206,571.68       $ 100,547.64   

6/1/14 - 5/31/15

   $ 21.38       $ 1,235,464.68       $ 102,955.39   

6/1/15 - 5/31/16

   $ 21.88       $ 1,264,357,68       $ 105,363.14   

6/1/16 - 5/31/17

   $ 22.38       $ 1,293,250.68       $ 107,770.89   

6/1/17 - 5/31/18

   $ 22.88       $ 1,322,143.68       $ 110,178.64   

6/1/18 - 5/31/19

   $ 23.38       $ 1,351,036.68       $ 112,586.39   

6/1/19 - 10/31/19

   $ 23.88       $ 1,379,929.68       $ 114,994.14   

7. Use and Occupancy Taxes. Tenant shall continue to be responsible to pay all
City of Philadelphia Use and Occupancy Tax in connection with its occupancy of
the Premises and pay all such amounts to Landlord pursuant to the terms of
Section 4.I. of the Lease.

8. Tenant’s OMC Percentage and Tax Percentage. Commencing on the Effective Date,
Tenant’s OMC Percentage and Tenant’s Tax Percentage shall be 21.183%, based upon
the rsf of the Premises as of the Effective Date of 57,786 which equals 21.183%
of 272,793, the total rsf of the Office Portion of the Building. All applicable
terms of the Lease are hereby amended accordingly.

9. Base Year Operations and Maintenance Charge. Notwithstanding anything to the
contrary in Sections 1.J, 5 and 6 of the Lease, during the Term, all references
to the

 

3



--------------------------------------------------------------------------------

“Base Year Operation & Maintenance Charge” shall be amended to mean the PREIT
OMC Base Year Amount. The term “PREIT OMC Base Year Amount” shall be defined as
the sum equal to the average per rsf of: (a) the actual OMC Sum for the Building
for 2012; and (b) the Market Average OMC Sum for 2012. The term “Market Average
OMC Sum” shall mean the average per rsf operating expense charges for the
comparable buildings listed on Exhibit C attached hereto and incorporated
herein.

10. Base Year Tax Amount. Notwithstanding anything to the contrary in Sections
1.M, 5 and 6 of the Lease, during the Term, all references to “Base Year Taxes”
shall be amended to mean the PREIT Base Year Tax Amount. The term “PREIT Base
Year Tax Amount” shall mean the sum equal to the average per rsf of: (a) the
actual amount paid by the Landlord in 2012 for Taxes imposed upon the Building
for tax year 2012; and (b) the Market Average Taxes for 2012. The term “Market
Average Taxes” shall mean the average per rsf real estate taxes paid for tax
year 2012 by the comparable buildings listed on Exhibit C.

11. Operations and Maintenance Charge and Real Estate Taxes.

a. Commencing on January 1, 2013, Tenant shall pay as additional rent the
Tenant’s OMC for each calendar year during the Term, which shall be equal to, on
a per square foot basis, the actual percentage increase of the OMC Sum of the
Building multiplied by the PREIT OMC Base Year Amount. In subsequent years,
Tenant’s OMC shall increase by the amount equal to, on a per square foot basis,
the actual percentage increase of the OMC Sum of the Building over the actual
OMC Sum of the Building for the immediately preceding calendar year. An
illustration of this calculation is shown on Exhibit D attached hereto and
incorporated herein.

b. Commencing on January 1, 2013, Tenant shall pay as additional rent the
Tenant’s Tax Charge for each calendar year during the Term, which shall be equal
to, on a per square foot basis, the actual percentage increase of the Taxes
imposed upon the Building multiplied by the PREIT Base Year Tax Amount. In
subsequent years, Tenant’s Tax Charge shall increase by the amount equal to, on
a per square foot basis, the actual percentage increase of the Taxes imposed on
the Building over the actual Taxes paid by the Building for the immediately
preceding calendar year. An illustration of this calculation is shown on Exhibit
D.

c. During the Term, Landlord, in its discretion, shall have the right to audit
the OMC Sum of the Building. Such audit shall be performed by a third party
selected and paid for by Landlord. In the event that such audit reveals
recommendations for the reduction of the OMC Sum of the Building, and Landlord,
in its discretion, elects to implement such recommendations, then, in such
event, Tenant’s Minimum Rent shall be reduced by the amount equal to the actual
reduction in the OMC Sum multiplied by Tenant’s OMC Percentage, not to exceed
$1.00 per rsf.

 

4



--------------------------------------------------------------------------------

12. Right to Audit. Section 6 of the Lease is hereby amended to include the
following new Subsection C:

“C. Audit Rights. Landlord shall maintain complete and accurate books and
records in accordance with generally accepted accounting practices and the
provisions of this Lease reflecting the OMC Sum and all components thereof.
Within ninety (90) days after the close of each calendar year or as soon after
such ninety (90) day period as practicable, Landlord shall deliver to Tenant a
statement of the adjustments to be made pursuant to subsection 6.A. Within
ninety (90) days after its receipt of the statement prepared by Landlord showing
the OMC Sum for each calendar year, Tenant and its authorized representatives
shall have the right, upon reasonable prior notice given to Landlord by Tenant,
to inspect, audit and make copies and abstracts of Landlord’s books and records
during reasonable business hours at Landlord’s business offices for the purpose
of verifying the accuracy of said statement and the calculation of Tenant’s
Additional Rental reflected therein, and all costs thereof shall be borne and
paid by Tenant; provided, however, if any such inspection or audit discloses
that the amount of Tenant’s Additional Rental reflected in such statement varies
by five percent (5%) or more than the actual amount of Tenant’s Additional
Rental for such calendar year, Landlord shall reimburse Tenant for all
reasonable costs and expenses incurred by Tenant in connection with such
inspection or audit of the amounts indicated in Landlord’s statement, promptly
upon demand therefor. If, on the basis of such statement, Tenant owes sums less
than the payments for such calendar year previously made by Tenant on account of
Tenant’s Tax Charge or Tenant’s OMC, Landlord shall credit such excess to Tenant
or, following the expiration of the Term or the termination of this Lease,
refund such excess to Tenant within thirty (30) days after Landlord receives
notice of such discrepancy. If, on the basis of such statement, Tenant owes sums
more than the estimated payments for such calendar year previously made by
Tenant, on account of Tenant’s Tax Charge or Tenant’s OMC, Tenant shall pay the
deficiency to Landlord within thirty (30) days after delivery of the statement.
The obligations of the parties hereunder shall survive the expiration of the
Term or the termination of the Lease.”

13. Improvement Allowance; Landlord’s Work; Space Planning.

a. Landlord shall provide Tenant with an “Improvement Allowance” of $7.50 per
rsf based on the square footage of the Premises of 57,786 rsf for a total amount
of $433,395.00. Tenant shall have the right to use the Improvement Allowance to
fund improvements made by Tenant to the Premises (“Tenant’s Improvements”).
Landlord shall reimburse Tenant for the cost of Tenant’s Improvements in
accordance with the terms of this Section 13a. Tenant shall submit an
application for reimbursement upon completion of the Tenant’s Improvements,
together with such other commercially standard documentation as Landlord may
reasonably require and the same shall be subject to reasonable verification and
approval by Landlord. In addition, Tenant shall provide to Landlord an executed
Release of Liens from any materialmen, contractors and their subcontractors.
Within thirty (30) days after the date on which Landlord receives a completed
application for reimbursement and all required supporting documentation,
Landlord shall pay to Tenant the amount requested in the application for
reimbursement, not to exceed the Improvement Allowance. Landlord shall

 

5



--------------------------------------------------------------------------------

have no obligation to (i) advance more than the total amount of the Improvement
Allowance or (ii) make an advance of any part of the Improvement Allowance so
long as an Event of Default has occurred or an event has occurred which, with
the giving of notice or the passage of time or both, would constitute an Event
of Default, and in either case remains uncured. Any costs, fees, disbursements,
or amount relating to the Tenant’s Improvements in excess of the Improvement
Allowance shall be paid by Tenant. In the event that the aggregate amount of
costs associated with Tenant’s Improvements to the Premises is less than the
total Improvement Allowance amount, any unused portion of the Improvement
Allowance shall be paid by Landlord to Tenant within thirty (30) days of
Landlord’s receipt of written notice from Tenant that Tenant has completed the
Tenant’s Improvements.

b. Within six (6) months of the Effective Date, Landlord shall perform the
following “Landlord’s Work” at its sole cost and expense: (i) Renovate the men’s
and women’s restrooms on the second (2nd) floor of the Building consistent with
renovations performed on other office restrooms in the Building; and (ii) Repair
the elevator on the far left side of the northern elevator bank (identified as
cab #1) to ensure it is working properly and consistently. In addition,
commencing no later than June 1, 2015, Landlord shall renovate the five
(5) passenger elevators serving the Premises. Landlord shall provide to Tenant a
schedule of renovations and scope of work for such elevator renovations not less
than six (6) months prior to June 1, 2015.

c. Landlord shall pay L2 Partridge up to $0.12 per rsf of the Premises (for a
maximum of $6,935) for a testfit of the Premises payable within thirty (30) days
of Landlord’s receipt of an invoice from L2 Partridge.

14. Right of First Offer. Tenant shall have the right (“Right of Offer”) during
the first two (2) years of the Term of the Lease to elect to lease contiguous
space on the 8th Floor of the Building, to the extent that such space is or
becomes Available Space (hereinafter defined), on and subject to the terms and
conditions set forth in this Section.

a. Space on the 8th floor, or any part thereof, shall constitute “Available
Space” upon the expiration of all existing rights to such space including, but
not limited to (i) the lease currently in effect, (ii) any currently existing
rights of the tenant thereunder to renew or extend such lease, and (iii) any
currently existing rights of other tenants with respect to such space, which
rights are listed on Exhibit D attached hereto and incorporated herein
(collectively, the “ROFO Existing Rights”). The date following the expiration of
all ROFO Existing Rights shall be deemed to be the date on which such space
becomes Available Space pursuant to this Section.

b. Landlord shall use reasonable efforts to give notice to Tenant as and when
Landlord anticipates that any Available Space will become available. In the case
of leases that are terminated prior to their scheduled expiration date, Landlord
shall give notice as soon as such termination is reasonably certain. Landlord
shall state in each notice hereunder (i) the space available, and (ii) the date
Landlord anticipates that such space will be available for delivery.

 

6



--------------------------------------------------------------------------------

c. Tenant may elect to lease all (but not less than all) of any Available Space
by giving Landlord written notice of such election within fifteen (15) days
after receipt of Landlord’s notice. If Tenant fails to respond to Landlord’s
notice within such fifteen (15) day period, Tenant’s rights under this Section
with respect to such space shall automatically terminate, and Tenant shall have
no further right under this Section to lease such space.

d. Any Available Space for which Tenant elects to exercise its Right of Offer
under this Section shall become part of the Premises, and except to the extent
expressly provided to the contrary in this Section, shall be subject to the
terms of this Lease with respect thereto, without modification. The rent for the
Available Space shall be the then-current Rent per rentable square foot for the
Premises and Landlord shall pay to Tenant a pro rata share of the Improvement
Allowance based upon the rentable square footage of such Available Space.
Tenant’s obligation to pay Rent shall commence forty-five (45) days after the
date on which Landlord delivers to Tenant possession of the Available Space (the
“Available Space Rental Commencement Date”).

e. Within thirty (30) days after request by Landlord or Tenant, the parties
shall execute an amendment to this Lease adding to the Premises any Available
Space which Tenant has elected to lease pursuant to the terms set forth in this
Section, on the same terms and conditions of this Lease, except as otherwise
expressly set forth herein.

f. Landlord shall deliver to Tenant possession of any Available Space added to
the Premises pursuant to this Section free of all personal property, garbage and
debris, and removable trade fixtures to the extent specified by Tenant.

g. In the event there is an Event of Default by Tenant which remains uncured
following the expiration of applicable notice, grace and cure periods on the
date Landlord’s notice is due under Section 14b. above or at any time thereafter
until the applicable Available Space Rental Commencement Date, Tenant’s right to
exercise its option as to the Available Space and/or to lease the Available
Space shall automatically expire and terminate.

15. Right of First Refusal.

a. Provided that there are at least three (3) years remaining in the Term or
Tenant has provided to Landlord written notice that Tenant is willing to
exercise a renewal right to extend the Term beyond three (3) years, the
following shall apply: In the event that Landlord receives an offer from a third
party (“Third Party Tenant”) to lease any space in the Building contiguous to
the Premises (said Total Rentable Area of the Building excluding the Premises
being referred to herein as the “RFR Space”), Tenant shall have the right
(“Right of Refusal”), subject only to the rights of other tenants of the
Building that are in effect as of the Effective Date which rights are listed on
Exhibit E attached hereto and incorporated herein (collectively, the “RFR
Existing Rights”), to elect to lease the RFR Space on the same terms and
conditions as offered by the Third Party Tenant. Landlord shall provide to
Tenant written notice setting forth the terms agreed to by Landlord and such
Third Party Tenant for the leasing of the RFR Space (the “Landlord’s Proposal”).

 

7



--------------------------------------------------------------------------------

b. Following the delivery of Landlord’s Proposal, Landlord will meet with
Tenant, at Tenant’s request, to discuss Landlord’s Proposal and to refine the
same if mutually agreed by Landlord and Tenant. If Tenant agrees to the terms,
provisions and conditions set forth in the Landlord’s Proposal, Tenant may elect
to lease the RFR Space identified in the Landlord’s Proposal by giving Landlord
written notice of such election (the “Acceptance Notice”) within fifteen
(15) days after receipt of Landlord’s Proposal. If Tenant does not give the
Acceptance Notice within such fifteen (15) day period, the Right of Refusal for
the RFR Space identified in the Landlord’s Proposal thereupon automatically
shall be suspended, and Tenant thereafter temporarily shall not have any right
to lease said RFR Space, except that (i) Landlord shall not enter into a lease
for the RFR Space on terms substantially more favorable to a Third Party Tenant
than are specified in Landlord’s Proposal, without first re-offering the space
in question to Tenant in a revised Landlord’s Proposal in accordance with the
foregoing procedures; and (ii) should Landlord enter into a lease for said RFR
Space and thereafter said RFR Space becomes available for lease to a Third Party
Tenant, such RFR Space shall again be subject to Tenant’s Right of Refusal.

c. If Tenant exercises the Right of Refusal as provided above, then the RFR
Space identified in the Landlord’s Proposal shall become part of the Premises,
and the leasing of the RFR Space shall be on the same terms and conditions as
those set forth in the Landlord’s Proposal except that: (i) Tenant shall have
the right, but not the obligation, to extend the Term of the Lease such that the
Term shall be co-terminous with the term for the leasing of the RFR Space, and
for such time as the Term may be extended, the Rent for the Premises (excluding
the RFR Space) shall be at the Market Base Rental Rate (hereinafter defined);
(ii) Landlord shall provide Tenant with a pro-rata share of all leasing
concessions set forth in the Landlord’s Proposal adjusted to reflect any
difference in the term set forth in the Landlord’s Proposal and the Term
hereunder; and (iii) Tenant’s obligation to pay Rent for such RFR Space shall
commence on the later of either the free rent period set forth in the Landlord’s
Proposal or ninety (90) days from the date Landlord delivers to Tenant
possession of the RFR Space.

d. If Tenant exercises the Right of Refusal for the RFR Space as provided above,
then within thirty (30) days after the date on which Landlord received the
Acceptance Notice, Landlord and Tenant shall enter into a mutually acceptable
amendment to the Lease adding the RFR Space to the Premises, and confirming the
terms, conditions and provisions applicable to the RFR Space in accordance
herewith.

e. Landlord shall deliver to Tenant possession of any RFR Space added to the
Premises pursuant to this Section free of all personal property, garbage and
debris, and removable trade fixtures to the extent specified by Tenant.

16. Extension Right.

a. Tenant shall have the right to extend the Term for two (2) additional periods
(each, an “Extension Period”) for an aggregate of ten (10) years following the

 

8



--------------------------------------------------------------------------------

expiration of the Term (each, an “Extension Right”). The first Extension Period
shall be no less than three (3) and no greater than seven (7) years, at Tenant’s
discretion, and the second Extension Period shall equal ten (10) years less the
number of years Tenant elected to exercise in the first Extension Period. Tenant
shall exercise each Extension Right by giving Landlord written notice (the
“Extension Notice”) of Tenant’s election to extend at least twelve (12) months
prior to the commencement of the applicable Extension Period, provided that
there exists no uncured Event of Default under the Lease beyond all applicable
grace and cure periods at such time. Landlord shall quote its anticipated Market
Base Rental Rate (hereinafter defined) no later than fourteen (14) months prior
to the expiration of the then applicable Term. Tenant shall receive either (i) a
market concession package for comparable leases (including tenant improvement
allowance, commissions, free rent, build-out period and other concessions then
given in the market), or (ii) an annual rent reduction equal to the payment
necessary to amortize the value of the concessions at ten percent (10%) over the
applicable lease term. All terms and conditions of this Lease shall be
applicable during both Extension Periods, except as otherwise expressly set
forth.

b. The OMC Sum Base Amount and the Base Year Tax Amount applicable during the
Term shall be amended so that the OMC Sum Base Year and the Base Year Taxes
shall be the calendar year during which such Extension Period commences,
provided, however, if there are less than six (6) months remaining in said year,
then the OMC Sum Base Year and Base Year Taxes shall be the following calendar
year. Tenant shall have the right to renew for less than all of the Premises
provided the renewal space is comprised of not less than 50,000 rsf.

c. For the purpose of this Amendment, the term “Market Base Rental Rate” shall
mean the amount of cash which a landlord would receive annually by then renting
the space in question assuming the landlord to be a prudent person willing to
lease but being under no compulsion to do so, assuming the tenant to be a
prudent person willing to lease but being under no compulsion to do so, and
assuming a lease containing the same terms and provisions as those herein
contained. Market Base Rental Rate shall take into consideration all relevant
factors including the condition of the space, any landlord concessions, free
rent, landlord’s work or a tenant improvement allowance and taking into further
account base years for taxes and operating expenses for comparable space in the
Building and in comparable office buildings in Center City Philadelphia.
Landlord and Tenant agree that bona fide written offers to lease comparable
space located in the Building from third parties may be used as a factor in
determining the Market Base Rental Rate.

17. Option to Terminate. Landlord and Tenant hereby agree that Section 4.3 of
the Second Amendment to Office Lease regarding “Tenant’s Early Termination
Right” (as amended by the Third Amendment to Office Lease) is hereby deleted and
of no further force or effect.

18. Subletting and Assigning. Notwithstanding anything to the contrary set forth
in Section 12 of the Lease, Landlord and Tenant hereby acknowledge and agree
that Tenant shall have the absolute right to sublet, assign or transfer its
interest in the Lease, in whole or in

 

9



--------------------------------------------------------------------------------

part, including any renewal and expansion options, without exception in the case
of: (a) a merger, consolidation, acquisition or other business combination; or
(b) any sublet aggregating (together with any prior sublets still in effect) 33%
or less of the rsf of the Premises. In all other cases, Landlord shall consent
to all prospective sublets or assignments requested by Tenant unless the
proposed subtenant or assignee is of a class which is, in Landlord’s reasonable
discretion, inconsistent with the then tenant mix in the Building.

19. Surrender and Holding Over. Section 19.B of the Lease is hereby deleted in
its entirety and replaced by the following new Section 19.B:

“B. “Hold Over. Upon the failure of the Tenant to surrender possession of the
Premises upon the expiration or sooner termination of this Lease, Tenant’s
continued occupancy may be treated by Landlord as a month-to-month tenancy and
during such occupancy, Tenant shall pay to Landlord, an amount equal to one
hundred fifty percent (150%) of the Rent last required to be paid under this
Lease as applied to any periods in which Tenant shall remain in possession,
provided, however, if Tenant remains in possession of the Premises in excess of
(90) days after the expiration of the Term or sooner termination of this Lease,
Tenant shall pay to Landlord one hundred seventy five percent (175%) of the Rent
last required to be paid under this Lease as applied to any period in which
Tenant remains in possession thereafter.”

20. Brokers. Tenant represents and warrants that Tenant has not engaged or dealt
with any broker in connection with this Amendment except Smith Mack & Co., Inc.
d/b/a Newmark Knight Frank Smith Mack (“Tenant’s Broker”), to whom Tenant shall
be solely responsible for paying its brokerage or consulting fees in accordance
with a separate agreement between Tenant and Broker. Landlord represents and
warrants that Landlord has not engaged or dealt with any broker in connection
with this Amendment except Binswanger (“Landlord’s Broker”) to whom Landlord
shall be solely responsible for paying its brokerage or consulting fees in
accordance with a separate agreement between Landlord and Broker. Each party
agrees to indemnify, defend and hold harmless the other party from and against
any claim for broker’s fees or finder’s fees asserted on account of any dealings
with that party by any broker other than Tenant’s Broker or Landlord’s Broker,
as applicable.

21. Non-Disturbance Agreement. Landlord shall use commercially reasonable
efforts to obtain and furnish to Tenant, within thirty (30) days of the date of
this Amendment, an agreement in such form and content as shall be reasonably
acceptable to Tenant (a “Non-Disturbance Agreement”), executed and acknowledged
in proper recordable form except for execution on behalf of Tenant, from each
holder of any existing first lien mortgages, deeds of trust, or other liens
entered into by and between Landlord and any such mortgagee and/or any
beneficiary of any such mortgage, deed of trust or other such lien granted by
Landlord (collectively, “Landlord’s Mortgagee”). Tenant agrees that the Lease
shall be subject and subordinate to any mortgages, deeds of trust or other liens
hereafter placed upon the Premises or the Building, provided that the holder
thereof shall have entered into a Non-Disturbance Agreement with Tenant.

 

10



--------------------------------------------------------------------------------

22. Reaffirmation of Lease. Except as expressly amended herein, all of the terms
of the Lease shall remain in full force and in full effect. In the event of a
conflict between the provisions of this Amendment and the original terms of the
Lease, the provisions of this Amendment shall control.

23. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of Landlord and Tenant, and their respective successors and assigns.

24. Entire Agreement. The parties acknowledge that this Amendment contains the
entire agreement between the parties with respect to the modification of the
Lease and supersedes and replaces any prior agreements and understanding between
the parties, either oral or written, concerning this Amendment.

25. No Third-Party Beneficiaries. There are no third-party beneficiaries to this
Amendment, either express or implied. Nothing herein contained shall be
construed to grant or confer upon any party other than the parties hereto and
their permitted successors and assigns, any right, claim or privilege by virtue
of any provision contained in this Amendment.

26. Counterparts. This Amendment may be executed in any number of counterparts,
all of which will be considered one and the same Amendment notwithstanding that
all parties hereto have not signed the same counterpart. Signatures on this
Amendment which are transmitted by facsimile or a pdf via electronic mail shall
be valid for all purposes. Any party shall, however, deliver an original
signature on this Amendment to the other party upon request.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.

 

LANDLORD:

BELLEVUE ASSOCIATES,

a Pennsylvania Limited Partnership

BY:   BELLEVUE INC.,   a Pennsylvania corporation   its General Partner BY:  

/s/ George F. Rubin

NAME:   George F. Rubin TITLE:   Treasurer/Secretary TENANT: PENNSYLVANIA REAL
ESTATE INVESTMENT TRUST BY:  

/s/ Robert F. McCadden

NAME:   Robert F. McCadden TITLE:   Executive Vice President and Chief Financial
Officer

 

12



--------------------------------------------------------------------------------

LIST OF EXHIBITS

Exhibit A – Ninth Floor Space

Exhibit B – Fourth Floor Space

Exhibit C – List of Comparable Buildings

Exhibit D – Illustration of Tenant’s OMC and Tenant’s Tax Charge Calculations

Exhibit E – ROFO Existing Rights

Exhibit F – RFR Existing Rights



--------------------------------------------------------------------------------

EXHIBIT A

NINTH FLOOR SPACE



--------------------------------------------------------------------------------

EXHIBIT A

LOGO [g444435ex10_56pg15.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

FOURTH FLOOR SPACE



--------------------------------------------------------------------------------

EXHIBIT B

FOURTH

FLOOR

LOGO [g444435ex10_56pg17.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF COMPARABLE BUILDINGS



--------------------------------------------------------------------------------

Exhibit C

List of Comparable Buildings

 

1. One South Broad

 

2. Widener Building

 

3. 123 S. Broad Street

 

4. 1500 Market Street

 

5. 1700 Market Street



--------------------------------------------------------------------------------

EXHIBIT D

ILLUSTRATION OF TENANT’S OMC CHARGE

AND TENANT’S TAX CHARGE CALCULATIONS

Note: Numbers are for illustrative purposes only

 

OMC Sum for the Base Year (2012)

   $ 14.00      

Market Average OMC Sum for 2102

   $ 10.00         PSF      

 

 

    

Sum

   $ 24.00      

Divide by 2 to get average

     /2      

PREIT OMC Base Year Amount

   $ 12.00      

 

     2012      2013     2014     2015  

OMC Sum for the Building

   $ 14.00       $ 14.42      $ 14.71      $ 15.30   

% Increase

        3.00 %      2.00 %      4.00 % 

PREIT OMC Base Year Amount

   $ 12.00       $ 12.36      $ 12.61      $ 13.47   

% Increase

   $ —           3.00 %      2.00 %      4.00 % 

OMC Amount

      $ 0.36      $ 0.25      $ 0.50   

Cumulative Increase Amount

      $ 0.36      $ 0.61      $ 1.11   

 

Page 1 of 2



--------------------------------------------------------------------------------

Note: Numbers are for illustrative purposes only

 

OMC Sum for the Base Year (2012)

   $ 14.00      

Market Average OMC Sum for 2102

   $ 10.00         PSF      

 

 

    

Sum

   $ 24.00      

Divide by 2 to get average

     /2      

PREIT OMC Base Year Amount

   $ 12.00      

 

         71 %           $ 0.0507           2012     2013     2014     2015  

OMC Sum for the Building

   $ 14.00      $ 14.42      $ 14.71      $ 15.44   

% Increase

     0.00 %      3.00 %      2.00 %      5.00 % 

PREIT OMC Base Year Amount

   $ 12.00         

% Increase

     0.00 %      3.00 %      2.00 %      5.00 % 

Cumulative % Increase

       3.00 %      5.00 %      10.00 % 

OMC Amount

     $ 0.36      $ 0.60      $ 1.20   

 

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT E

ROFO EXISTING RIGHTS

Tierney & Partners, Inc. has ROFO rights to space on the 9th Floor



--------------------------------------------------------------------------------

EXHIBIT F

RFR EXISTING RIGHTS

None